Citation Nr: 0328362	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-46 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
laceration of the ulnar nerve at the right wrist, major, 
(right ulnar nerve disability) currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for residuals of spinal 
damage, claimed as secondary to a service-connected right 
ulnar nerve disability.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disorders of the neck and upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995, June 1998 and April 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
the July 1995 rating decision, the RO increased the 
evaluation of the veteran's right ulnar nerve disability to 
30 percent, effective November 16, 1994.  In the June 1998 
rating action, the RO denied service connection for residuals 
of spinal damage, claimed as secondary to the veteran's 
service-connected right ulnar nerve disability, and in the 
April 1999 rating decision, it denied entitlement to VA 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for neck and upper back conditions.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

While this appeal was pending, the veteran argued that he was 
entitled to a separate compensable rating for a tender and 
painful right wrist scar, and in a June 1998 rating decision, 
the RO granted service connection for a right wrist scar and 
assigned a 10 percent rating, effective June 30, 1997.  Later 
that month, the RO notified him of the determination, and 
noted that his combined disability rating was now 40 percent; 
to date, the veteran has not expressed disagreement with this 
determination, and as such, no issue relating to the severity 
of the veteran's right wrist scar is before the Board.

In a signed July 1999 statement, the veteran withdrew his 
application to reopen a claim of service connection for 
alcoholism as well as his claim of service connection for 
post-traumatic stress disorder (PTSD).  He reasserted an 
alcoholism claim in February 2000; however, in August 2000, 
he again withdrew it.  As such, no alcoholism or PTSD claim 
remains pending before VA.

Finally, when this matter was previously before the Board in 
June 2003, it was remanded in light of the veteran's 
outstanding request to testify at a Board hearing conducted 
via videoconference before a Veterans Law Judge.  In a July 
2003 letter, the RO notified the veteran of the date, time 
and location of the hearing, but he failed to report.  In 
light of the foregoing, the Board concludes that the 
veteran's request for a Board hearing has been withdrawn.


REMAND

After a careful review of the claims folder, the Board finds 
that for various reasons, each of the veteran's claims must 
be remanded for further action.

As a preliminary matter, the Board notes that during the 
course of this lengthy appeal, which has been pending since 
December 1994, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  This liberalizing law is 
applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, other than a RO March 2001 letter that informed 
the veteran of the basic requirements of a claim of direct 
service connection, which in light of the veteran's claims is 
not pertinent, in essence, neither the appellant nor his 
representative was issued any sort of notification of the 
VCAA and the effect it had on his claims in appellate status.  
The Board points out that the claims folder was received at 
the Board in July 2003, well over two years after the VCAA 
was enacted.  The Board finds that the RO should inform the 
appellant and his representative of the VCAA and its 
notification provisions.  Accordingly, this case must be 
remanded.

Further, during this appeal, the veteran has repeatedly 
reported receiving regular VA outpatient care at the Durham, 
North Carolina, VA Medical Center; however, records of his 
treatment at that facility, dated subsequent to March 2002, 
have not been associated with the claims folder.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition, during his September 
2000 RO hearing, the veteran reported receiving pertinent 
care at Duke University, and no records of his treatment from 
that facility have been obtained.  The Board notes that, 
pursuant to the VCAA, VA must obtain these outstanding VA and 
private medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(b-c) (2002).  As such, for this 
reason as well, each of the veteran's claims must be 
remanded.  

With respect to the veteran's claim seeking an increased 
rating for his right ulnar nerve disability, the Board 
observes that during the course of this lengthy appeal, he 
has been afforded only two VA examinations, in October 1997 
and May 2002.  In April 2003 written argument, the veteran's 
representative maintained that the examination report was not 
adequate to rate his right ulnar nerve disability, and 
requested that this matter be remanded to the RO in order to 
afford the veteran a contemporaneous and through examination; 
the Board agrees.  

In addition, the veteran contends that due to the severity of 
his right ulnar nerve disability, he is unable to work, and 
the record shows that he is no longer employed by VA.  In 
this regard, the Board observes that in September 2003 
written argument, the veteran's representative argued that he 
was entitled to an increased rating on an extraschedular 
basis.  As such, on remand, the Board finds that, in 
connection with the increased rating claim, the RO must 
specifically determine whether the criteria for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met 
and thus whether this matter warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service.

With respect to the veteran's claim of service connection for 
residuals of spinal damage as secondary to his service-
connected right ulnar nerve disability, the Board notes that 
of record are two VA medical opinions that state that the 
disability was not caused by the service-connected right 
ulnar nerve disability.  The Board notes, however, that the 
veteran's central contention is that maintains that because 
of the severity of his service-connected right ulnar nerve 
disability, he had to "overcompensate" with his left arm, 
hand, shoulder and neck, and thus his residuals of spinal 
damage were aggravated by the service-connected condition.  
Indeed, in September 2003 written argument, the veteran's 
representative echoed this argument, and in support, cited 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) and 
38 C.F.R. § 3.310 (2003).  The Board notes, however, that 
neither VA examiner addressed that aspect of the veteran's 
appeal.  The Board finds that in light of the VCAA and the 
implementing regulations and the veteran's statements, he 
must be afforded an examination, and in the report, the VA 
examiner must offer an opinion as to whether his residuals of 
spinal damage were aggravated by his right ulnar nerve 
disability.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Further, the RO denied entitlement to VA compensation 
benefits under 38 U.S.C.A. § 1151 because of the RO's 
determination that the evidence failed to show that the 
veteran's disorders of the neck and upper back were 
proximately caused by VA medical treatment that was due to 
negligence or wrongful act that resulted in additional 
disability.  In this regard, the Board acknowledges the 
argument of the veteran's representative that this claim has 
been pending since June 1997, and thus should be considered 
under the law as it existed prior to October 1, 1997.  
Because a review of the claims folder shows, however, that 
the June 1997 claim filed by the veteran sought a separate 
rating for his right wrist scar, rather than for benefits 
under 38 U.S.C.A. § 1151, since this claim was not in fact 
submitted until April 1998, under the law, VA must adjudicate 
this claim under the criteria that became effective October 
1, 1997.  See VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 (1997).  

In this regard, the Board notes that prior to 1995, 38 C.F.R. 
§ 3.358(c)(3) excluded from compensation the contemplated or 
foreseeable results of non-negligent medical treatment.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), however, the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
Consequently, in March 1995, amended regulations were 
published deleting the fault or accident requirements of 38 
C.F.R. § 3.358(c)(3) in order to conform the controlling 
regulation to the Gardner decision.  38 U.S.C.A. § 1151 was 
amended effective on October 1, 1997, but the VA General 
Counsel has concluded that the term "all claims for benefits 
under 38 U.S.C.A. § 1151, which govern[ed] benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 (1997).  

Effective October 1, 1997, however, the statute provides that 
a disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability or death was either carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or alternatively, an event not reasonably foreseeable.

In this case, the veteran filed his 1151 claim in April 1998, 
and thus the post-October 1, 1997, version of the law and 
regulation must be applied, which in effect, essentially 
requires a showing of negligence or fault on the part of VA.  
Further, in September 1998 and April 2001 reports, two VA 
physicians, after reviewing the pertinent evidence, opined 
that the veteran did not sustain additional disorders of the 
neck and upper back due to anterior cervical diskectomy that 
was performed at the Durham, VA Medical Center in September 
1996.

Finally, the Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit came to a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded for additional development, on remand, the RO must 
take this opportunity to inform the veteran that he has a 
full year is allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's right ulnar 
nerve disability, residuals of spinal 
damage, as well as compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
disorders of the neck and upper back 
claims.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him in recent years for his right 
ulnar nerve disability, residuals of 
spinal damage and disorders of the neck 
and upper back.  This should specifically 
include records of his care at the 
Durham, North Carolina, VA Medical 
Center, dated since March 2002, and dated 
since December 1993, at Duke University 
Medical Center.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any residuals of spinal damage and 
disorders of the neck and upper back 
found to be present, as well as the 
nature, extent and severity of the 
veteran's service-connected right ulnar 
nerve disability.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify upper 
extremity, back, shoulder and neck 
pathology found to be present.  In doing 
so, the examiner should indicate the 
extent of the veteran's ulnar nerve 
impairment, to specifically include 
whether it results in incomplete or 
complete paralysis.  The examiner should 
also report all limitations resulting 
from this condition, and opine as to 
whether they cause him to have moderate 
or severe residual impairment.  
Thereafter, the examiner should state the 
likelihood that the veteran has any neck, 
shoulder or spine condition that was 
caused or chronically worsened aggravated 
by his service-connected right ulnar 
nerve disability.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  With respect to the veteran's 
right ulnar nerve disability claim, the 
RO must determine whether the criteria 
for submission for an extra-schedular 
pursuant to 38 C.F.R. § 3.321(b)(1) have 
been met.  Further, in reconsidering his 
1151 claim, if not rendered moot, the RO 
must consider only the criteria that 
became effective October 1, 1997.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


